Citation Nr: 1415940	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.  

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to December 1985, and had additional periods of active service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and hypertension, each rated 0 percent, effective October 27, 2009 (date of claim).  In October 2013, a videoconference hearing was held before the undersigned; a transcript is in the record.

During the hearing, the appeal pertaining to the rating for hypertension was withdrawn (based on an understanding that the Veteran's service-connected hypertensive heart disease and service-connected hypertension do not warrant separate ratings and that the rating for hypertension was encompassed under Diagnostic Code 7007).  A review of the record found that the ratings for the Veteran's hypertensive heart disease and hypertension may be governed by provisions in Note 3 following Code 7101, in which case separate ratings for hypertensive heart disease and for hypertension and would not be prohibited, but would depend on medical evidence as to whether the Veteran has a history of diastolic pressures predominately 100 or more and requires continuous medication for control.  Because of the apparent misunderstanding when the withdrawal was made, this matter is referred to the RO for any appropriate action.

The issue seeking a compensable rating for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record during his October 2013 Board hearing, the Veteran withdrew his appeal seeking  a compensable rating for hypertension; there is no question of fact or law remaining before the Board regarding this matter.
CONCLUSION OF LAW

With respect to the Veteran's claim seeking a compensable rating for hypertension, the criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction in such matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

While the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) apply in this matter, there is no reason to belabor their impact, given the Veteran's expression of intent to withdraw his appeal in the matter.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The withdrawal of an appeal must either be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

On the record at the October 2013 videoconference hearing, the Veteran withdrew his appeal seeking a compensable rating for hypertension.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal on this matter, and the appeal must be dismissed.


ORDER

The appeal seeking a compensable rating for hypertension is dismissed.





REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the remaining matter on appeal.  

The most recent VA examination to evaluate the Veteran's hearing was in May 2013.  He has alleged in statements and testimony that the 0 percent rating assigned does not reflect the current severity of his bilateral hearing loss.  At the October 2013 hearing, he specifically stated that his hearing acuity has declined since the last examination.  Because he is competent to observe a decline in hearing acuity, a contemporaneous examination to assess the severity of his hearing loss is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran to be afforded a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information as to the effect his hearing loss has on his daily living, and comment on the expected impact the degree of hearing loss found would have on occupational and social functioning (i.e., provide an opinion as to whether the Veteran's complaints of functional impairment are consistent with his level of hearing loss shown).  The examiner must explain the rationale for all opinions.

2.  The RO should then review the record and readjudicate this claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


